Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 1 of 36 PageID #: 2490




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------------   x
  JOHN S. PEREIRA, CHAPTER 7 TRUSTEE, FOR THE                              :
  BANKRUPTCY ESTATE OF PAWEL CAPALA,                                       :
                                                                           :   REPORT &
                                      Plaintiff,                           :   RECOMMENDATION
                                                                           :   17-CV-3434 (ILG) (SMG)
           -against-                                                       :
                                                                           :
  PAWEL CAPALA, JENNIFER CAPALA, and FIRE                                  :
  HILL HOLDINGS, LLC,                                                      :
                                                                           :
                                      Defendants.                          :
  ----------------------------------------------------------------------   x
  GOLD, STEVEN M., U.S. Magistrate Judge:

                                                   INTRODUCTION

           John S. Pereira (“plaintiff” and/or the “Trustee), as the Chapter 7 Trustee for the

  Bankruptcy Estate of Pawel Capala (the “Estate”), brings this action against Pawel Capala

  (“Pawel” and/or the “Debtor”), Jennifer Capala (“Jennifer”), and Fire Hill Holdings, LLC (“Fire

  Hill Holdings”) (collectively the “defendants” except where the context makes clear that the

  reference is only to the individual defendants), pursuant to Title 11 of the United States Code

  (the “Bankruptcy Code”), 11 U.S.C. §§ 363(f), 363(h), 542(a), 544, 546, 550. Compl. at 1, Dkt.

  1. Plaintiff alleges that the Debtor fraudulently transferred three properties to defendants

  Jennifer and Fire Hill Holdings in violation of New York Debtor and Creditor Law (“DCL”)

  Sections 273-a and 276. Id. ¶ 1. Plaintiff seeks a judgment avoiding the transfers of the

  properties and requiring the turnover of the Debtor’s interest in the properties to the Estate

  pursuant to 11 U.S.C. § 542. Id. An Order entered by the Bankruptcy Court withdrew the

  reference to that Court to permit the Trustee to pursue this fraudulent conveyance litigation here.

  Compl. Ex. A ¶ 7, Dkt. 1-3.
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 2 of 36 PageID #: 2491




         Plaintiff now moves for summary judgment on three grounds: 1) the Debtor, Pawel,

  conveyed the properties to Jennifer without fair consideration in violation of DCL § 273-a; 2) the

  Debtor conveyed the properties with actual intent to hinder, delay, or defraud his creditors in

  violation of DCL § 276; and 3) Jennifer has failed to carry her burden of proof with respect to

  her separate property affirmative defense. Pl.’s Mem. of Law in Supp. of Mot. for Summ. J.

  (“Pl.’s Mem. Supp.”) at 1, 18, Dkt. 69. Defendants oppose plaintiff’s motion and cross-move for

  summary judgment primarily on two grounds: 1) Pawel received “reasonably equivalent value”

  for the conveyances, especially in light of Jennifer’s separate property contributions to the

  acquisition and renovation of the most valuable of the properties and the purchase of one of the

  others; and 2) the defendants’ divorce judgment, given the absence of extrinsic fraud,

  conclusively establishes that there was “reasonably equivalent value” exchanged by Pawel for

  the properties. Defs.’ Joint Br. in Supp. of their Cross-Mot. for Summ. J. (“Defs.’ Mem. Supp.”)

  at 10–13, 15–16, Dkt. 75.

         United States District Judge I. Leo Glasser has referred the parties’ cross-motions to me

  for report and recommendation. Dkt. 98. Having considered the submissions of the parties, I

  respectfully recommend that the parties’ cross-motions for summary judgment be denied in all

  respects.




                                                   2
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 3 of 36 PageID #: 2492




                                                   BACKGROUND

      I.       Factual Allegations

           A. Undisputed Facts1

           On May 13, 2013, a jury returned a verdict against defendant Pawel Capala, his business

  partner Robert Capala, and their business, Capala Brothers, Inc. (collectively, the “Gortat

  defendants”) in Gortat et al v. Capala Brothers, et al., 07-CV-3629 (ILG) (SMG) (E.D.N.Y.

  Nov. 6, 2018) (the “Gortat Litigation”). Pl.’s Statement of Material Facts in Supp. of its Mot.

  for Summ. J. (“Pl.’s SOF”) ¶ 1, Dkt. 70. On June 19, 2013, the District Court entered judgment

  against the Gortat defendants, jointly and severally, in the amount of $293,212.41. Id. ¶ 2. That

  judgment was amended on February 13, 2017, to include an award of attorneys’ fees in the

  amount of $508,554 and costs in the amount of $57,869.50. Id. ¶ 10. Defendants, however,

  became aware of the magnitude of the likely fee award on August 4, 2014, when Judge Glasser

  initially adopted my Report and Recommendation regarding attorneys’ fees. See Gortat et al v.

  Capala Brothers, et al., 07-CV-3629 (ILG) (SMG), Dkt. 423, (E.D.N.Y filed Aug. 4, 2014).

  Pawel filed for bankruptcy protection on June 12, 2015. Pl.’s SOF ¶ 9. The amended Gortat

  judgment has not been paid. Id. ¶ 11.

           On May 28, 2013, following the jury verdict but before the Court entered the original

  judgment, Jennifer incorporated Fire Hill Holdings. Id. ¶ 3. Less than one week later, on June 3,

  2013, Jennifer and Pawel executed a “Separation and Property Settlement Agreement” (the “First

  2013 Separation Agreement”). Id. ¶ 4; Joint Statement of Material Facts in Supp. of Defs.’ Joint


  1
    The facts in this section are primarily drawn from Pl.’s Statement of Material Facts in Supp. of its Mot. for Summ.
  J. (“Pl.’s SOF”), Dkt. 70, to the extent they are admitted in Defs.’ Counter-Statement of Facts in Opp. to Pl.’s Mot.
  for Summ. J. and Statement of Facts in Supp. of Cross-Mot. for Summ. J. at 1–3 (“Defs.’ SOF Opp.”) ¶ 1, Dkt. 76.
  Note, however, that the first paragraph in Defs.’ SOF Opp. refers to paragraph numbers not included in Pl.’s SOF.
  Compare Pl.’s SOF (only twenty-two paragraphs) with Defs.’ SOF Opp. (referencing paragraphs 23–26). This
  section is based on the undisputed paragraphs to the extent that they do correspond.



                                                            3
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 4 of 36 PageID #: 2493




  Mot. for Summ. J. at 4–16 (“Defs.’ SOF”) ¶ 4, Dkt. 76; First 2013 Separation Agreement2 at 9,

  Dkt. 71-4. Jennifer commenced a divorce action on June 13, 2013, and the couple was divorced

  by judgment of the New York Columbia County Supreme Court on December 18, 2013. Defs.’

  SOF ¶¶ 26–27; Judgment of Divorce (“2013 Divorce Judgment”), Dkt. 77-2; 2013 Findings of

  Fact and Conclusions of Law (“2013 FOF”), Dkt. 71-7. The divorce judgement was intended to

  incorporate the parties’ separation agreement. 2013 Divorce Judgment ¶ 29; see also Defs.’

  Counter-Statement of Facts in Opp. to Pl.’s Mot. for Summ. J. and Statement of Facts in Supp. of

  Cross-Mot. for Summ. J. at 1–3 (“Defs.’ SOF Opp.”) ¶ 5, Dkt. 76.

             The separation agreement transferred three jointly owned properties—each of which was

  acquired during the marriage, Defs.’ SOF ¶¶ 10, 32, 44, 50—to Jennifer, “free and clear of any

  right, title, or interest of Pawel Capala.” Pl.’s SOF ¶ 4. The three properties are 246 Frost Street,

  Brooklyn (“Brooklyn”), 152 Fire Hill Road, Spencertown, New York (“Spencertown”), and

  Stagecoach Road, Hillsdale, New York (“Hillsdale”). Id. The separation agreement attributes

  estimated values of $1,500,000 to Brooklyn, $300,000 to Spencertown, and $100,000 to

  Hillsdale. First 2013 Separation Agreement Art. V. The transfers were executed on June 3,

  2013, less than a week after the jury verdict in the Gortat litigation. Pl.’s SOF ¶ 7. Both the

  Brooklyn and Hillsdale properties were transferred to Fire Hill Holdings for the stated

  consideration of $1. Deeds3 at 3, 13, Dkt. 71-6.




  2
      The page numbers are not included in the document but refer to the PDF filed on ECF, Dkt. 71-4.
  3
      The page numbers are not included in the document but refer to the PDF filed on ECF, Dkt. 71-6.


                                                            4
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 5 of 36 PageID #: 2494




         B. Disputed Facts

         1. Defendants’ Version of the Facts

         Defendants’ telling of the facts begins with Pawel and Jennifer’s marriage in 1994.

  Defs.’ SOF ¶ 10. At that time, Pawel worked in construction and Jennifer was employed as a

  freelance photographer. Aff. of Jennifer Capala in Opp. to Pl.’s Mot. for Summ. J. and in Supp.

  of Defs.’ Mot. for Summ. J. (“Jennifer Aff.”) ¶ 4, Dkt. 78. Pawel left his construction job soon

  after the marriage to start his own business, Capala Brothers, Inc, but earned very little to no

  income from 1996 to 2001. Defs.’ SOF ¶¶ 11–12. Pawel’s lack of regular income was an early

  “source of friction” between the spouses, though Pawel’s finances did become more stable in

  2005. Jennifer Aff. ¶ 5.

         Before 2005, the couple depended on Jennifer’s family wealth in the form of dividends

  from her pre-marital investment account and annual gifts from her mother. Id. ¶ 6. In 1996,

  Pawel and Jennifer purchased the Brooklyn property with funds from her investment account,

  which at the time held $350,000 in stock. Id. ¶¶ 8–9. Jennifer liquidated $80,000 in stock for a

  down payment on the Brooklyn property and sold additional stock to fund at least $108,000 of

  renovations to it. Id. ¶¶ 10–11. The investment account consisted of stock titled only in

  Jennifer’s maiden name; the account itself was held under Jennifer’s maiden name until her

  marriage to Pawel, when the account name was changed to Jennifer Capala. Id. ¶ 9. The

  defendants maintain that the account was their only possible source of “extra” money at this

  stage of their marriage. Id. ¶ 11; Aff. of Pawel Capala in Opp. to Pl.’s Mot. for Summ. J. and in

  Supp. of Defs.’ Mot. for Summ. J. (“Pawel Aff.”) ¶¶ 13–15, Dkt. 79. In 2002, Jennifer also used

  funds she received as a distribution from a trust created by her grandmother to purchase the

  Hillsdale property for $70,000. Jennifer Aff. ¶ 25. The Hillsdale property is vacant land to




                                                   5
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 6 of 36 PageID #: 2495




  which no improvements have been made since the purchase. Id. ¶ 27. Pawel acknowledges that

  “without the money from Jennifer’s family that was given to her before [they] were married and

  during [their] marriage, [they] would not have owned either the Brooklyn Property or the

  Hillsdale Property as [Pawel] contributed no monies to the acquisition of either property and

  [Pawel] did not pay for any of the renovations made at the Brooklyn Property.” Pawel Aff. ¶ 11.

         Jennifer and Pawel have two sons. Defs.’ SOF ¶ 10. The couple lived in the Brooklyn

  property with their sons until 2007, when Jennifer moved to Spencertown. Jennifer Aff. ¶ 12.

  Both spouses purchased Spencertown in 2006. Pawel Aff. ¶ 18. Jennifer’s move was “generated

  by the fact that [the] marital relationship had become extremely strained as a result of multiple

  disputes over [Pawel’s] lack of significant contribution to family finances, and his stress and

  drinking.” Jennifer Aff. ¶ 12.

         The marriage continued to deteriorate. In 2009 Pawel began an affair with a woman

  named Danusia and, though Jennifer was unaware of the affair at the time, she asked for a

  divorce in 2010. Defs.’ SOF ¶¶ 16–17. Pawel “begged” Jennifer to stay in the marriage and she

  “reluctantly agreed for the sake of [the] children.” Id. ¶ 18; Jennifer Aff. ¶ 47. However,

  Jennifer’s “suspicions of and eventual discovery of [Pawel’s] apparently long-term affair…in the

  Spring of 2013 pushed [them] apart permanently” and led to her “insist[ing] upon a divorce.” Id.

  ¶¶ 46, 48. Even before she discovered Pawel’s affair, Jennifer pointed to the “apparent

  disconnect in [their] backgrounds,” Pawel being an “immigrant, with poor language skills” and

  Jennifer coming from “a Washington society upbringing,” as contributing to their marital

  friction. Id. ¶¶ 44–45.

         Jennifer initiated the action for divorce on June 13, 2013, in the New York Columbia

  County Supreme Court (the “County Court”). Defs.’ SOF ¶ 26. Prior to doing so, Jennifer




                                                   6
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 7 of 36 PageID #: 2496




  drafted the couple’s First 2013 Separation Agreement using Legal Zoom software and without

  the assistance of counsel. Jennifer Aff. ¶¶ 49, 51. Jennifer intended to “keep what was [hers]”

  and to allow Pawel “to trade his interests in the Subject Properties for a waiver of his obligation

  for maintenance, support, educational expenses and [her] choice not to pursue an interest in his

  business.” Id. ¶ 49.

         When Pawel came to visit on June 3, 2013, Jennifer showed him the agreement and he

  agreed to execute it in front of a notary at a local bank. Id. ¶¶ 50–51. Pawel understood the

  agreement as allowing him to “carry on without obligation to Jennifer or [his] Children [and] to

  try and rescue [his] business.” Pawel Aff. ¶ 34. Pawel was aware that the agreement transferred

  the Brooklyn and Hillsdale properties to Jennifer, which Pawel always thought of as “belonging

  to her notwithstanding the presence of [his] name on the deed.” Id. ¶ 11. Pawel did not initially

  realize, though, that the agreement transferred Spencertown. Id. ¶ 32. The First 2013 Separation

  Agreement stated that Pawel would owe Jennifer only $25 per month until 2025 rather than the

  “presumptive amount of child support attributable to the non-custodial parents” of $5,385.50 per

  month. First 2013 Separation Agreement Art. IV (A). The agreement further provided that

  Jennifer would be responsible for all extracurricular activity expenses, educational expenses, and

  out-of-pocket health care costs. Id. Art. IV (C)–(E).

         The First 2013 Separation Agreement, however, failed to satisfy the County Court.

  Specifically, Judge Richard Mott would not grant the divorce “because of a problem in the

  Agreement with the mandatory disclosures for child support.” Jennifer Aff. ¶ 54; see First 2013

  Separation Agreement Art. IV (A). Jennifer retained a lawyer for the limited purpose of helping

  her correct any errors in the original agreement and prepare a second agreement (the “Second

  2013 Separation Agreement”). Jennifer Aff. ¶ 55; see Second 2013 Separation Agreement, Dkt.




                                                   7
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 8 of 36 PageID #: 2497




  71-5. This version contains several handwritten edits. Most notably, it alters the first agreement

  by reducing the presumptive amount of monthly child support owed from $5385.50 to $1,877

  and increasing the amount Pawel would be required to pay from $25 to $1,877; the provision

  stating that the agreement deviates from the basic child support obligation is also crossed out. Id.

  Art. IV (A). The Second 2013 Separation Agreement was never properly executed and is

  therefore missing the final pages included in the First 2013 Separation Agreement with Jennifer

  and Pawel’s notarized signatures. Jennifer Aff. ¶ 57; see Second 2013 Separation Agreement.

             Still, Jennifer proceeded to submit the Second 2013 Separation Agreement, along with

  other necessary forms, to the County Court on December 13, 2013. Id. ¶ 58; 2013 FOF4 at 1.

  Judge Mott signed the forms on December 18, 2013, and the 2013 Divorce Judgment issued.

  Jennifer Aff. ¶ 63. The corresponding Findings of Fact—the 2013 FOF—state that Pawel agreed

  to pay $1,703.42 per month as opposed to the presumptive amount of child support owed, listed

  as $1,724. 2013 FOF ¶ 21(B)(3). The 2013 FOF further state that the parties entered into the

  separation agreement on December 11, 2013, which is actually the date that Jennifer went to the

  Clerk’s Office for assistance in filling out forms. Jennifer Aff. ¶¶ 59, 62; 2013 FOF ¶¶ 18,

  21(B)(3), 26(A).

             On October 23, 2018, Jennifer’s counsel in this action filed a motion in the County Court

  to correct the 2013 Divorce Judgment. 2018 Divorce Motion, Dkt. 71-14. The stated purpose

  was to “correctly identify and incorporate but not merge the parties’ Separation and Property

  Settlement Agreement dated June 3, 2013,” which had been incorrectly dated December 11,

  2013, and to “correctly state the agreement between the parties with respect to child support and

  statutory add-ons including the cost of education of the parties’ children and health insurance for



  4
      The page numbers are not included in the document but refer to the PDF filed on ECF, Dkt. 71-7.


                                                            8
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 9 of 36 PageID #: 2498




  the children,” which had been altered following the initial execution of the First 2013 Separation

  Agreement. Id. at 1. The court granted the re-settlement motion on November 2, 2018, and

  issued a corrected judgment of divorce declaring:

         [T]his Corrected Judgment is issued nunc pro tunc, and for the express purpose of
         correcting and restating the initial Judgment of Divorce issued in this matter dated
         December 18, 2013…and shall relate back to and be enforceable as of the date of
         that initial Judgment of Divorce as if it were originally issued on that date.

  Corrected Judgment of Divorce (“2018 Divorce Judgment”) at 8, Dkt. 71-16. The Corrected

  Findings of Fact issued by the court at the same time acknowledge the errors in the 2013 Divorce

  Judgment:

         Somehow, the Final Divorce Papers were filled out either by Court staff or the staff
         in the County Clerk’s Office using pre-printed forms and check boxes and the Final
         Divorce Papers completely misstated both the date of the parties’ Agreement to be
         incorporated into the Judgment of Divorce and misstates the parties[’] agreement
         with respect to child support contained in the Agreement and did not address the
         Court’s issues with respect to disclosure or the proper reasons for deviation from
         the Child Support Standards Act contained in the Agreement.

  Corrected Findings of Fact and Conclusions of Law (“2018 FOF”) ¶ 14, Dkt. 71-15. The 2018

  FOF adjust the parties’ agreement with respect to child support to better reflect the First 2013

  Separation Agreement; specifically, the 2018 FOF provide that Pawel will pay only $25 per

  month for child support rather than the presumptively correct child support obligation of $2,112

  per month. Id. at 8–9; see also 2018 Divorce Judgment at 7 (ordering the stated child support

  agreement into effect). Under the 2018 FOF and 2018 Divorce Judgment—through their

  incorporation of the First 2013 Separation Agreement—Jennifer also waives her right to alimony

  and any contribution from Pawel to the children’s extracurricular activity expenses, education

  expenses, and uninsured medical costs. 2018 Divorce Judgment at 7; First 2013 Separation

  Agreement Art II, Art. IV (C)–(E)




                                                   9
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 10 of 36 PageID #: 2499




          By the time the 2018 Divorce Judgment issued, Pawel and Jennifer had, according to

   defendants, been living apart for several years. In 2013, immediately after Jennifer learned

   Pawel was having an affair, Pawel moved to a guest home in the backyard of the Spencertown

   property. Jennifer Aff. ¶ 68. After the divorce, Pawel lived in Austerlitz, New York, not far

   from Spencertown, for approximately two years where he “bartered work for the opportunity to

   live in a cabin apartment”; he spent free time with his girlfriend in Hudson, New York. Id.;

   Pawel Aff. ¶¶ 40, 43. Pawel continues to receive mail at the Spencertown address “because of

   the itinerant nature of [his] living arrangements” and Jennifer allows Pawel to stay in the guest

   house when visiting their sons. Id. ¶¶ 41–42; Jennifer Aff. ¶¶ 67–68. Though Pawel briefly

   moved to Poland in September 2018, he returned at the request of Jennifer and one of his sons

   after that son was suspended from school. Pawel Aff. ¶¶ 41–42. Most recently, Jennifer

   suggested that Pawel stay in the guest house until their son’s problems are resolved. Id. ¶ 42.

          2. Plaintiff’s Version of the Facts

          Plaintiff contends that Pawel and Jennifer executed a separation agreement and divorced

   as part of a scheme “to secrete assets from the reach of [Pawel’s] soon-to-be judgment creditors”

   in the Gortat litigation. Pl.’s Mem. in Opp. to Defs.’ Cross-Mot. for Summ. J. and in Further

   Supp. of Mot. for Summ. J. (“Pl.’s Mem. Opp.”) at 1–2, Dkt. 90. First, plaintiff asserts that

   defendants’ statements concerning the couple’s initial separation in 2007, Jennifer’s request for a

   divorce in 2010, the temporary reconciliation, and the couple’s final decision to divorce, are

   contradicted by the deposition testimony of Jennifer’s mother, Gesine Krogh. Pl.’s Counter-

   Statement of Material Facts in Opp. to Defs.’ Cross-Mot. for Summ. J. (“Pl.’s SOF Opp.”) ¶¶

   13–14, 17–18, Dkt. 92. Ms. Krogh testified that Jennifer never mentioned the possibility of

   divorcing Pawel to her until after the divorce took place. Id.; Suppl. Dep. Of Gesine Krogh




                                                   10
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 11 of 36 PageID #: 2500




   (“Krogh Dep.”) at 102:14–103:25, Dkt. 83-1. Next, plaintiff disputes defendants’ claim that

   Pawel began having an affair in 2009 because the affair is not mentioned in Pawel’s Affidavit.

   Pl.’s SOF Opp. ¶ 16; see Pawel Aff. ¶ 43. But see id. ¶¶ 6, 9 (referencing the affair). Finally,

   plaintiff stresses that even following the couple’s divorce, Pawel continued to reside at the

   Spencertown property. Pl.’s SOF ¶ 14. Specifically, plaintiff points to Jennifer’s deposition

   testimony that she and Pawel “are at the same address” and Pawel’s deposition testimony that he

   had been living at that the Spencertown property from mid-2016 until the time of the deposition

   in 2018. Pl.’s Mem. Supp. at 10; Excerpt of Jennifer Capala Dep. (“Jennifer Dep. Excerpt”) at

   139:9-11, Dkt. 71-17; Excerpt of Pawel Capala Dep. (“Pawel Dep. Excerpt”) at 95:22–96:2, Dkt.

   71-18.5

             Plaintiff characterizes Jennifer’s separate property defense—her claim the Pawel was

   never entitled to much of the property transferred because she acquired it with family money—as

   yet another attempt to shield the couple’s assets from Pawel’s creditors. See Pl.’s Mem. Opp. at

   3. Although Jennifer and Pawel attest in their affidavits to Jennifer’s use of her family money to

   acquire the Brooklyn property, plaintiff asserts that under New York law, “a spouse’s testimony

   that funds used to acquire marital property were that spouses’ separate property unsupported by

   documentary evidence, is insufficient to overcome the [] presumption [of marital property].”

   Pl.’s SOF Opp. ¶¶ 34–37. Plaintiff further points out that, at her deposition, Jennifer “testified

   that funds from her joint account with Pawel Capala may have been used to purchase” the




   5
     As discussed above, defendants do not deny that Pawel spends time at the Spencertown address but explain that he
   stays in a guest house to be close to his children. See Reply Affidavit of Jennifer Capala ¶ 24, Dkt. 95 (“Our sole
   remaining connection is the children and our boys have affection for their father which is why I permit him to be
   around then and to stay periodically at the guest house on the Spencertown Property where they live”); Pawel Aff.
   ¶¶ 39–44 (explaining that he stays at the Spencertown guest house to visit his sons and continues to receive mail at
   that property due to his “itinerant nature of [] living arrangements”).



                                                           11
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 12 of 36 PageID #: 2501




   Brooklyn property. Id. ¶¶ 34–35. Likewise, “the record evidence produced by Defendants

   establishes that the cost of the renovations to the Brooklyn property were actually paid from

   funds from the Capala’s joint banking account…not from Jennifer’s Capala’s pre-marital

   account.” Id. ¶¶ 36–37.

            Finally, plaintiff disputes the defendants’ purported justification for the 2018 Divorce

   Motion. In response to defendants’ assertion that the initial divorce judgment “contained several

   errors,” Defs.’ SOF ¶ 27, plaintiff points out that “neither the Debtor nor Defendant Jennifer

   Capala claimed that the [2013 Divorce] Judgment was erroneous for five years until the instant

   adversary proceeding was commenced.” Pl.’s SOF Opp. ¶ 27; see also Pl.’s Mem. Supp. at 16,

   n. 15. (describing the resettlement motion as a last-minute “attempt to retroactively modify the

   terms of the consideration relevant to the claims in this litigation, in order to better Defendants’

   position and change the facts in their favor”). More generally, plaintiff objects to defendants’

   characterization of the 2013 Divorce Judgment as re-settled and corrected, as enforceable “as of

   the date of the” 2013 Divorce Judgment, and as incorporating the parties’ separation agreement,

   Defs.’ SOF ¶¶ 27–30, on the basis that the defendants’ factual statements contain legal

   conclusions, are argumentative, and fail to cite to admissible evidence, see Pl.’s SOF Opp. ¶¶

   27–30.

      II.      Prior Motions

            Earlier in this litigation, two issues arose relating to the defendants’ legal representation.

   I describe them here because they have some bearing on the parties’ cross-motions for summary

   judgment.

            First, about nine months after the Trustee commenced the present action, Jennifer

   retained new counsel, Michael Assaf, and filed a Motion to Amend/Correct/Supplement her




                                                      12
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 13 of 36 PageID #: 2502




   Answer and change venue. Dkt. 34. Jennifer and Pawel had previously been represented by the

   same attorney, Gabriel Del Virginia. See Answer, Dkt. 10. In her motion, Jennifer explained

   that, prior to retaining her own attorney, she “did not understand [her] rights and interests and

   how the same were impacted by the choices Pawel and Mr. Del Virginia made” and that there

   was a “conflict of interest issue with respect to Mr. Del Virginia’s representation of all

   defendants in this action.” Aff. of Jennifer Capala in Supp. of Mot. to Amend Answer ¶¶ 3–4,

   Dkt. 34-1. I granted Jennifer’s motion to amend. Dkt. 53. Of relevance here, Jennifer asserts a

   separate property affirmative defense in her Amended Answer. Am. Answer ¶¶ 33–34 (Sixth

   Affirmative Defense), Dkt. 54. In addition, it was after Jennifer retained separate counsel that

   she and Pawel moved to resettle their original judgment of divorce and merge their original

   separation agreement into the 2018 Divorce Judgment.

          Next, after an order adopting the parties’ proposed briefing schedule for their summary

   judgment motions, plaintiff filed a letter to the Court concerning defendants’ 2018 Divorce

   Judgement. Ltr. Regarding Nov. 8, 2018, Correspondence from Mr. Assaf, Dkt. 60. Plaintiff

   alleged that defendants gave “no formal notice” of the motion filed in the County Court to re-

   settle the 2013 Divorce Judgment. Id. at 2. Plaintiff then moved to compel disclosure of the

   motion papers filed in the state proceedings and to allow for the possibility of reopening

   discovery. Ltr. Regarding Mr. Assaf’s Resp. Ltr. dated Nov. 13, 2018, at 5, Dkt. 63.

   Defendants’ response to plaintiff’s letter attempted to justify the motion for re-settlement based

   upon the errors described in defendants’ Statement of Facts, Ltr. in Resp. to Mr. Campo’s Letter

   dated Nov. 9, 2018, Dkt. 62, and ultimately asserted the common interest privilege to avoid

   revealing communications between the attorneys representing Pawel and Jennifer in connection

   with the re-settlement of the 2013 Divorce Judgment, Defs.’ Brief on the Issue of Pl.’s




                                                    13
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 14 of 36 PageID #: 2503




   Entitlement to Commc’ns Between Counsel at 2, Dkt. 82. Defendants asserted this privilege on

   the basis of their shared common interest in preserving the separation agreement and defeating

   the Trustee’s claims. Id. at 4.

           I rejected defendants’ argument that those communications were privileged and ordered

   disclosure. Order of Apr. 16, 2019 at 8–9, Dkt. 99. I then gave the parties an opportunity to

   supplement their briefing in light of the disclosed communications. Apparently, nothing in those

   communications was helpful to plaintiff because no additional briefing was submitted.

                                               DISCUSSION

      I.      Standards Governing Summary Judgment

           Summary judgment may be granted only “if the movant shows that there is no genuine

   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

   R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Whether

   an issue of fact is material is determined by the applicable substantive law. Id. A dispute of fact

   is “genuine” if “the evidence is such that a reasonable jury could return a verdict for the

   nonmoving party.” Id.

           If a moving party makes the showing required by Rule 56, the opposing party must come

   forward with specific evidence demonstrating the existence of a genuine dispute of material fact.

   Id. “When evaluating the record to determine whether summary judgment is appropriate, [t]he

   evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn in his

   favor.” Mizrahi v. City of New York, 2018 WL 3848917, at *5 (E.D.N.Y. Aug. 13, 2018)

   (internal quotation marks and citation omitted). However, “the existence of a mere scintilla of

   evidence in support of nonmovant’s position is insufficient to defeat the motion; there must be

   evidence on which a jury could reasonably find for the nonmovant.” Powell v. Nat’l Bd. of Med.




                                                    14
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 15 of 36 PageID #: 2504




   Exam., 364 F.3d 79, 84 (2d Cir. 2004). Thus, “[i]n essence … the [court’s] inquiry is … whether

   the evidence presents a sufficient disagreement to require submission to a jury or whether it is so

   one-sided that one party must prevail as a matter of law.” Anderson, 477 U.S. at 251–52; see

   also Wilson v. Nw. Mut. Ins. Co., 625 F.3d 54, 60 (2d Cir. 2010) (“The role of the court in

   deciding a motion for summary judgment is not to resolve disputed issues of fact but to assess

   whether there are any factual issues to be tried.” (internal quotation marks and citation omitted)).

            The analysis is no different when parties cross-move for summary judgment. “Rather,

   each party’s motion must be examined on its own merits, and in each case all reasonable

   inferences must be drawn against the party whose motion is under consideration.” Morales v.

   Quintel Entm’t, Inc., 249 F.3d 115, 121 (2d Cir. 2001) (citing Schwabenbauer v. Bd. of Educ.,

   667 F.2d 305, 314 (2d Cir. 1981)). “Moreover, even when both parties move for summary

   judgment, asserting the absence of any genuine issues of material fact, a court need not enter

   judgment for either party.” Morales, 249 F.3d at 121 (citing Heublein, Inc. v. United States, 996

   F.2d 1455, 1461 (2d Cir. 1993)).

      II.      Plaintiff’s Motion for Summary Judgment

            Section 544 of the Bankruptcy Code provides that “the trustee may avoid any transfer of

   an interest of the debtor in property or any obligation incurred by the debtor that is voidable

   under applicable law.” 11 U.S.C. 544(b)(1). “The ‘applicable law’ in determining which

   obligations are voidable under Section 544(b)(1) is often state law.” In re Palermo, 739 F.3d 99,

   101–02 (2d Cir. 2014). Here, New York fraudulent conveyance law, specifically New York

   Debtor and Creditor Law (“DCL”), §§ 270–281, applies. See In re Thilman, 557 B.R. 294, 298

   n. 5 (Bankr. E.D.N.Y. 2016).




                                                    15
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 16 of 36 PageID #: 2505




            Two of the three prongs advanced in plaintiff’s motion for summary judgment are that

   defendants’ transfers of real property are voidable pursuant to DCL Sections 273-a and 276.6 A

   debtor’s transfer may be set aside pursuant to Section 273-a if it is shown to be constructively

   fraudulent, without regard “to any showing of actual motive or intent to defraud on the part of

   the transferor.” Ross Prod. Div. Abbott Labs. Inc. v. Saper, 2007 WL 9710316, at *3 (E.D.N.Y.

   Sept. 27, 2007) (citing Gallagher v. Kirschner, 220 A.D.2d 948 (3d Dep’t 1995)). Section 276,

   in contrast, avoids conveyances that are actually fraudulent, or made “with actual intent . . . to

   hinder, delay, or defraud” a creditor. N.Y. Debt. & Cred. Law § 276. Because the question of

   actual fraudulent intent presents “a factual question involving the parties’ states of mind,” courts

   are often unable to resolve Section 276 claims on summary judgment. Golden Budha Corp. v.

   Canadian Land Co. of Am., N.V., 931 F.2d 196, 201–02 (2d Cir. 1991).

            The third prong of plaintiff’s motion challenges Jennifer’s affirmative defense, which

   claims that “Pawel’s entitlement to the subject properties and the value of what was transferred

   must account for Jennifer’s separate property.” Defs.’ Joint Brief in Opp. to Pl.’s Mot. For

   Summ. J. (“Defs.’ Mem. Opp.”) at 10, Dkt. 80. New York Domestic Relations Law defines

   separate property as “property acquired before marriage or property acquired by bequest, devise,

   or descent, or gift from a party other than the spouse.” N.Y. Dom. Rel. § 236(B)(1)(d)(1). New

   York’s Domestic Relations Law further provides that “[s]eparate property shall remain such,”

   whereas marital property “shall be distributed equitably between the parties.” N.Y. Dom. Rel. §

   236(B)(5)(b)–(c). Jennifer interposes this affirmative defense in an effort to show that the



   6
    New York’s Debtor and Creditor Law was amended effective April 4, 2020. What had been DCL Section 276 is
   now largely restated in Section 273(a)(1), and the gist of what had been Section 273-a, at least insofar as relevant
   here, is now set forth in Section 273(a)(2). The revisions apply only to transfers made after their effective date.
   2019 N.Y. Sess. Laws Ch. 580 (A. 5622) at 9, § 7, https://www nysenate.gov/legislation/bills/2019/a5622.
   Accordingly, this Report and Recommendation applies the provisions of the DCL in effect prior to the recent
   amendments.


                                                            16
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 17 of 36 PageID #: 2506




   property transfers are not subject to challenge as lacking in consideration but rather were made,

   “in whole or in part, [in] recognition of [her] substantial separate property.” See Am. Answer ¶¶

   33, 41, 45. Jennifer further argues that, because her interest in the properties is legitimate, it

   should be protected from Pawel’s creditors. Id. ¶ 34.

          I discuss each of these three aspects of plaintiff’s motion below. In sum, though plaintiff

   mounts a strong case, I conclude that material questions of fact preclude summary judgment.

          A. DCL § 273-a

          Section 273-a of the New York Debtor and Creditor Law provides that

          [e]very conveyance made without fair consideration when the person making it is
          a defendant in an action for money damages or a judgment in such an action has
          been docketed against him, is fraudulent as to the plaintiff in that action without
          regard to the actual intent of the defendant if, after final judgment for the plaintiff,
          the defendant fails to satisfy the judgment.

   N.Y. Debt. & Cred. Law § 273-a. “To prevail under that section, ‘a plaintiff must establish (1)

   that the conveyance was made without fair consideration; (2) that the conveyor is a defendant in

   an action for money damages or that a judgment in such action has been docketed against him;

   and (3) that the defendant has failed to satisfy the judgment.’” Mitchell v. Garrison Protective

   Servs., Inc., 819 F.3d 636, 641 (2d. Cir. 2016) (quoting Mitchell v. Garrison Protective Servs.,

   Inc., 579 F. App’x 18, 21 (2d Cir. 2014)).

          There is no dispute that, at the time the properties were conveyed, Pawel, the Debtor, was

   a defendant in the Gortat litigation, a suit for money damages brought under the Fair Labor

   Standards Act, or that the judgment in that case remains unsatisfied. Thus, the only element at

   issue is whether the conveyances to Jennifer were made for fair consideration.

          Generally, the burden of proving the absence of fair consideration rests with the party

   challenging the conveyance. United States v. McCombs, 30 F.3d 310, 324 (2d Cir. 1994).

   However, the burden shifts to the transferee when the conveyance is an intra-family transfer that


                                                     17
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 18 of 36 PageID #: 2507




   either lacks tangible consideration or is a “clandestine transfer…designed to conceal the nature

   and value of consideration.” Id. at 325. Conversely, the burden will not shift, even when the

   case involves an intra-family transfer, if “the evidence of the specific value and nature of the

   consideration [i]s available to the creditor and the only issue to be decided is whether the value

   of that consideration approaches the fair market value of the property in issue.” Id. at 324.

          Here, while the properties at issue were conveyed from one spouse to another, they were

   transferred pursuant to the terms of a separation agreement incorporated in a divorce judgment,

   readily available to Pawel’s creditors. It further appears, at least on the surface, that the only

   debate is whether the exchange memorialized in the separation agreement amounts to fair

   consideration, and that there is not a substantial dispute over the fair market value of the

   properties conveyed to Jennifer and Fire Hill Holdings. Nonetheless, where, as here, the

   conveyed properties and relevant joint bank accounts were in defendants’ names, courts have

   shifted the burden to the transferors. See In re Lindsay, 2010 WL 1780065, at *6 (Bankr.

   S.D.N.Y. May 4, 2010) (shifting the burden to the Debtor since the “facts surrounding the

   consideration are in the Debtor’s control: The house was in Debtor’s name, the Debtor’s name

   was on the joint bank account and stocks …[and] the transfer was between family members”).

          There is also some indication in Jennifer’s deposition testimony that the parties did not

   abide by the plain terms of the separation agreement as incorporated in the 2013 Divorce

   Judgment. See Complete Dep. of Jennifer Capala at 81:10–82:25, Dkt. 77-11 (suggesting that

   Jennifer did not hold Pawel to his child support obligations in the first or second separation

   agreement). Moreover, though Jennifer received tangible consideration in this exchange, Pawel

   received intangible consideration in the form of legal waivers. Under these circumstances, the

   burden is properly shifted to defendants to “come forward with sufficient evidence to raise a




                                                     18
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 19 of 36 PageID #: 2508




   triable issue of fact as to the existence” of fair consideration. Domino Media, Inc. v. Kranis, 9 F.

   Supp. 2d 374, 387 (S.D.N.Y. 1998), aff’d, 173 F.3d 843 (2d Cir. 1999).

            “Fair consideration” is given for property:

            (a) When in exchange for such property, or obligation, as a fair equivalent therefor,
                and in good faith, property is conveyed or an antecedent debt is satisfied, or

            (b) When such property, or obligation, is received in good faith to secure a present
                advance or antecedent debt in amount not disproportionately small as compared
                with the value of the property, or obligation obtained.

   N.Y. Debt. & Cred. Law § 272.7 Thus, for there to be fair consideration, “(1)…the recipient of

   the debtor’s property[] must either (a) convey property in exchange or (b) discharge an

   antecedent debt in exchange; and (2) such exchange must be a ‘fair equivalent’ of the property

   received; and (3) such exchange must be in ‘good faith.’” In re Sharp Int’l Corp., 403 F.3d 43,

   53 (2d Cir. 2005) (quoting HBE Leasing Corp. v. Frank (“HBE Leasing II”), 61 F.3d 1054,

   1058–59 (2d Cir. 1995)). When evaluating these elements, courts are cognizant that fair

   consideration is determined on a case-by-case basis and “does not require dollar-for-dollar

   equivalence.” Lippe v. Bairnco Corp., 249 F. Supp. 2d 357, 377 (S.D.N.Y. 2003), abrogated on

   other grounds by Tae H. Kim v. Ji Sung Yoo, 776 F. App’x 16, 22 (2d Cir. 2019).8




   7
     As indicated above with respect to Sections 273-a and 276, this Report applies the provisions of New York’s
   Debtor and Creditor Law as they were prior to the amendments that became effective on April 4, 2020.
   8
     I consider these elements in the context of the defendants’ 2018 Divorce Judgment, which incorporates the First
   2013 Separation agreement. Though it is apparent that Second 2013 Separation Agreement—the agreement
   incorporated in the 2013 Divorce Judgment—results in Pawel receiving less consideration for the properties because
   it obligates him to pay the statutorily calculated amount of child support, see Second 2013 Separation Agreement
   Art. IV (A), the 2018 Divorce Judgment and Findings of Fact removes the Second 2013 Separation Agreement from
   this Court’s consideration. See Hamilton v. Hamilton-Grinols, 363 F. App’x 767, 769 (2d Cir. 2010) (instructing
   district courts to leave issues that are “matrimonial in nature” to the expertise of state courts); In re Chester A.
   Ciancarelli, 96-CV-3931, slip op. at 25 (E.D.N.Y. Dec. 16, 1997) (noting, in response to the Trustee’s argument that
   “the property distribution was totally inequitable,” that the district court “is without jurisdiction to review the
   adequacy of a distributive award made in a divorce proceeding.”). Moreover, as indicated in the text, it appears that
   Pawel never paid the child support required by the second separation agreement, and that Jennifer never took steps
   to require him to do so.


                                                            19
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 20 of 36 PageID #: 2509




          1. Property Conveyed or Antecedent Debt Satisfied

          The question presented by the first element is whether, as a matter of law, Jennifer’s

   waiver of child support obligations and spousal support amounts to satisfaction of an “antecedent

   debt,” and may thus serve as “consideration” for the property transfers. Generally, contingent

   promises and promises of future support are “insufficient as a matter of law to be considered a

   fair equivalent of the property transferred.” In re Corcoran, 246 B.R. 152, 163 (E.D.N.Y. 2000);

   see also HBE Leasing II, 61 F.3d at 1060. However, “[i]n the domestic relations context, it is

   well settled in New York that a husband’s obligation to support his wife is an antecedent debt

   sufficient to satisfy the definition of fair consideration.” Fed. Deposit Ins. Co. v. Malin, 802

   F.2d 12, 18 (2d Cir. 1986) (emphasis added); see also In re Ciancarelli, 96-CV-3931, slip. op. at

   17 (E.D.N.Y. Dec. 16, 1997) (characterizing ex-wife as a “creditor to [husband’s pension and

   retirement] benefits, which accrued during the course of the marriage”).

          It is thus clear that a husband’s transfer of property to his ex-wife in exchange for her

   waiver of child support, alimony, or inheritance rights may be a transfer that is supported by fair

   consideration. See United States v. Nirelli, 1997 WL 718443, at *3 (W.D.N.Y. Sept. 16, 1997)

   (stating that “[t]he transfer to an ex-wife by a husband of all of his interest in marital property as

   payment for child support is not a fraud on creditors, as it is supported by valid consideration”);

   Commodity Futures Trading Com’n v. Walsh (“Walsh IV”), 3 F. Supp. 3d 70, 75 (S.D.N.Y.

   2014) (same with respect to alimony and inheritance rights). An actual divorce judgment is

   necessary to give these waivers concrete value. See In re Fair, 142 B.R. 628, 632 (Bankr.

   E.D.N.Y. 1992) (differentiating transfer “allegedly made to solve marital difficulties” from

   transfer made pursuant to a “voluntary divorce settlement in which the parties went their separate

   ways, and the wife waived her right to maintenance in exchange for the transfer”). Accordingly,




                                                     20
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 21 of 36 PageID #: 2510




   because Jennifer’s waivers of spousal support and child support, including extracurricular

   expenses, education expenses, and uninsured medical costs, were made pursuant to the First

   2013 Separation Agreement and later incorporated in the 2018 Divorce Judgement, the waivers

   may serve as consideration for the property transfers. See 2018 Divorce Judgement at 7; First

   2013 Separation Agreement Art II, Art. IV (C)–(E).

          Plaintiff disputes, in particular, whether the waiver of educational expenses, as opposed

   to legally enforceable obligations like child support, may constitute consideration and cites to

   cases for the proposition that “support for [a] child’s education is not mandatory.” Pl.’s Mem.

   Supp. at 17 (citing Lynn v. Kroenung, 97 A.D.3d 822, 823 (2d Dep’t 2012) and Cimons v.

   Cimons, 53 A.D.3d 125, 127 (2d Dep’t 2008)). While a court need not require parents to

   contribute to their children’s education expenses, it may, in its discretion, impose such a

   requirement pursuant to a divorce decree. See Cimons, 53 A.D.3d at 127, 130–31 (college

   tuition); Poznik v. Froebel, 1 A.D.3d 366, 367 (2d Dep’t 2003) (private education). The same is

   true for other kinds of support a family court may award, such as alimony. See N.Y. Dom. Rel. §

   236(A)(1) (“In any action or proceeding brought…for a separation, or [] for a divorce, the court

   may direct either spouse to provide suitably for the support of the other as, in the court's

   discretion, justice requires”) (emphasis added)). Still, courts have found that waivers of these

   obligations pursuant to voluntary settlement agreements may serve as consideration. In re Fair,

   142 B.R. at 631 (holding that husband’s transfer of property in exchange for the wife’s

   agreement “to forego any claim for maintenance in return for the conveyance, is a transfer for

   fair consideration”); Farkas v D’Oca, 2002 WL 35634808, at *1–*2 (N.Y. Sup. Ct. Feb. 06,

   2002) (rejecting plaintiff’s argument that spousal support, child support, and education expenses,

   which were voluntarily paid, could only be construed as consideration up to the amount the ex-




                                                    21
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 22 of 36 PageID #: 2511




   wife would have received in family court), aff’d, Farkas v. D’Oca, 305 A.D.2d 237 (1st Dep’t

   2003).

            Plaintiff further argues that the waiver of educational expenses was “illusory” and cannot

   constitute fair consideration because Pawel could never have afforded his sons’ private school or

   college tuition, and Jennifer acknowledged in her deposition that those expenses were paid with

   rental income from the Brooklyn property and gifts from her Mother. Pl.’s Mem. Supp. at 17.

   But ability to pay is not the measure of consideration; it is the surrender of a legally enforceable

   obligation that supports consideration, either in the form of “a benefit to the promisor or a

   detriment of the promisee.” Formica Const. Co. v. Mills, 801 N.Y.S.2d 713, 718 (Civ. Ct.

   2005); see also Holt v. Feigenbaum, 52 N.Y.2d 291, 293 (N.Y. 1981) (concluding “that there

   was sufficient consideration…notwithstanding the fact that defendant may have enjoyed no

   direct benefit as a result of the bargain”). Here, Jennifer waived her rights to pursue alimony,

   child support, and tuition expenses—to her legal detriment—in exchange for Pawel’s transfer of

   his property interests; whether or not Pawel could have in fact paid those amounts does not alter

   the conclusion that value was exchanged.

            2. Exchange of Fair Equivalent Value

            The second element requires the Court to consider whether the value conveyed to Pawel

   under the separation agreement was the ‘fair equivalent’ of the property transferred to Jennifer.

   With respect to the value of the transferred properties, and as noted above, defendants’ First

   Separation Agreement attributed estimated values of $1,500,000 to Brooklyn, $300,000 to

   Spencertown, and $100,000 to Hillsdale. In their Statement of Facts, defendants cite to

   appraisals of the properties and identify the liens on them as well. The appraised value for

   Brooklyn in 2013, when Pawel and Jennifer were divorced, was $1,900,000, and the property




                                                    22
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 23 of 36 PageID #: 2512




   was encumbered by loans totaling approximately $325,000; the appraised value for Hillsdale was

   $70,000, and it was unencumbered; and the appraised value for Spencertown was $280,000, and

   it was encumbered by loans totaling approximately $191,000. Defs.’ SOF ¶¶ 38–53. The net

   value of the three properties, then, was approximately $1,734,000; half of that amount—

   presumably what would be Pawel’s share if the properties were divided equally—totals

   approximately $867,000.

            Also as discussed above, Jennifer waived her right to impose on Pawel any obligation to

   pay maintenance, support, or educational expenses for the couple’s children and any right to

   pursue an interest in Pawel’s business. The 2018 Divorce Judgment required Pawel to pay only

   $25 per month in child support while noting that the presumptively correct child support

   obligation was $2,112 per month. Defendants have submitted an expert report that attributes

   values, based upon alternative assumptions, to the obligations Pawel avoided pursuant to the

   2018 Divorce Judgment. Defs.’ Expert Report at 5–6, Dkt. 77-10. The more conservative

   assumption results in a child support obligation of $2,061 per month; defendants’ expert also

   assumes that the couple’s two children would continue their private school education and attend

   college at a state school. Id. at 5. Based on these assumptions, the expert estimates that Pawel

   avoided obligations exceeding $750,000. Id. at 5–6.9

            Generally, “the assessment of fair equivalent value requires a court to compare the rough

   values of what was given and what was received in exchange.” Chen v. New Trend Apparel,

   Inc., 8 F. Supp. 3d 406, 448–49 (S.D.N.Y. 2014). However, when transfers are made pursuant to

   a separation agreement incorporated in a divorce judgment, “‘fair consideration’ is inferred as a


   9
     Plaintiff has also submitted an expert report; while it challenges the methodology and assumptions in the
   defendant’s expert report, plaintiff’s report does not present a competing valuation. Pl.’s Expert Report at 6–10,
   Dkt. 71-22. In any event, a reasonable finder could accept the conclusions reached by defendants’ expert, and I
   therefore accept those conclusions for purposes of evaluating plaintiff’s motion for summary judgment.


                                                            23
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 24 of 36 PageID #: 2513




   matter of law.” In re Ciancarelli, slip op. at 10; see also Commodity Futures Trading Com’n v.

   Walsh (“Walsh III”), 658 F.3d 194, 199 (2d Cir. 2011) (recognizing that the New York Court of

   Appeals in Commodity Futures Trading Com’n v. Walsh (“Walsh II”), 17 N.Y.3d 162, 176

   (N.Y. 2011), “held that a presumption of fair consideration applies in assessing divorce

   settlements”); Durand v. Ackerman, 2010 WL 3834587, at *7 (E.D.N.Y. Sept. 27, 2010)

   (“[T]ransfers made pursuant to a valid separation agreement incorporated into a divorce decree

   are presumed to have been made for fair consideration.”); Darling v. Darling, 869 N.Y.S.2d 307,

   320 (N.Y. Sup. Ct. 2008) (“[W]here the transfer is incorporated into a divorce decree, provisions

   such as appear in the Darlings’ divorce Judgment[, such as those concerning the division of

   property and waiver of spousal support,] are sufficient to establish prima facie that the transfer

   was made for fair consideration.”).

           The presumption of fair consideration is appropriate in the context of a divorce judgment

   because of “‘the myriad types of consideration that arise in the unique context of marital

   dissolution,’ including the bedrock principles of equitable distribution recognizing marriage as

   ‘an economic partnership to which both parties contribute as spouse, parent, wage earner or

   homemaker.’” Walsh IV, 3 F. Supp. 3d at 77 (quoting Walsh II, 17 N.Y.3d at 171). “Moreover,

   implicit in the exception to the fraudulent conveyance law is the notion that a wife definitely

   gives up something of value when she signs a separation agreement which …includes a waiver

   of her rights.” In re Ciancarelli, slip op. at 23 (internal quotation marks and citation omitted).

   Although courts will decline to apply the presumption when parties fail to present a divorce

   decree, In re Gamaldi, 2009 WL 961417, at *11 (Bankr. E.D.N.Y. Apr. 7, 2009), or when the

   separation agreement is not incorporated into a divorce decree, Durand, 2010 WL 3834587, at

   *7, neither is the case here.




                                                    24
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 25 of 36 PageID #: 2514




          Courts may conduct a more searching comparison of the values exchanged by parties to a

   divorce when the consideration is of “minimal or inconsequential value.” See Gamaldi, 2009

   WL 961417, at *10–*11. Moreover, the presumption does not eliminate the fair equivalency

   analysis, but merely changes it to one that assesses the credibility of the exchange in the context

   of the “myriad types of consideration” that may be transferred when a marriage dissolves. Thus,

   for example, the Second Circuit based its finding of fair equivalence in Malin on the separation

   agreement’s “earmark[s] of a ‘bargained for’ contract, particularly in the non-boilerplate

   language relating specifically to this couple and their children.” 802 F.2d at 20. The court also

   credited the more abstract benefits conferred on the husband in exchange for property transferred

   to his wife, noting that “the house he gave up would provide a home for his minor child” and that

   “he received an uncontested divorce and the freedom to remarry in exchange for a house,

   alimony and other benefits.” Id. at 20. Likewise in Walsh IV, the court’s analysis of the

   exchange acknowledged the “numerous forms of intangible and nonmonetary consideration”

   arising from the wife’s “multitude of services and support…provided to the [] family during the

   23 years preceding the [] separation.” 3 F. Supp. 3d at 77. The court also looked past the plain

   terms of the agreement to its impact on the parties, by, for example, recognizing that their

   agreement to waive rights to future maintenance “worked to the disadvantage of the [ex-wife] as

   the non-earning spouse.” Id. at 76. Importantly as well, the divorce in Walsh IV involved “two-

   year-long negotiations evidencing a vigorously contested division of marital assets,” that

   removed any doubt that this was a “real marriage that ended in a real divorce.” Id. at 78.

          In contrast, the court in Nirelli declined to find an exchange of fair consideration, even

   though it acknowledged that “[t]he transfer to an ex-wife by a husband of all of his interest in

   marital property as payment for child support is not a fraud on creditors, as it is supported by




                                                    25
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 26 of 36 PageID #: 2515




   valid consideration.” 1997 WL 718443, at *3. After considering the circumstances at issue in

   that case, the court concluded that a husband’s transfer of the marital home was fraudulent

   because, in addition to the transfer agreement being oral rather than written, the parties failed to

   make any “rudimentary effort to figure out what [the husband] was giving and what [the wife]

   was getting.” Id. at *5.

          Applying these precedents here, I conclude that there are sufficient questions of fact with

   respect to fair equivalence, especially when considered in light of the presumption, to defeat

   plaintiff’s motion for summary judgment. First, and most significantly, defendants have

   submitted a divorce judgment which incorporates their First 2013 Separation Agreement, and

   this gives rise to a presumption of fair consideration. Second, though the separation agreement

   contains several general provisions, it also includes estimates of the value of each of defendants’

   properties, thus indicating that the couple gave due consideration to the value of the properties

   when they entered into their agreement. The agreement also memorializes a clear exchange of

   significant value: Jennifer acquired the three properties in her own name, but also assumed all

   the responsibility for the children’s expenses and surrendered any claim to Pawel’s business. See

   Reply Affidavit of Jennifer Capala ¶ 20, Dkt. 95 (“I took on the responsibility of our real estate

   and the children and he was free to keep his business and live his life without a single obligation

   then, now and in the future to us.”). The expert report submitted by defendants opines that Pawel

   avoided obligations valued at more than $750,000 in exchange for surrendering his interests in

   any of the three properties, which—if defendants’ valuations are accepted—were worth

   approximately $1,734,000 at the time of the divorce. Even assuming Pawel was entitled to half

   the value of the properties, $750,000 is not substantially less than that amount.




                                                    26
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 27 of 36 PageID #: 2516




          Moreover, the circumstances that Jennifer describes as leading defendants to divorce

   arguably justify Jennifer receiving greater value than Pawel. Pawel’s possible guilt about his

   extra-marital affair, his desire to continue that relationship without interference from Jennifer,

   and his optimism about his future business prospects—whether or not well-founded—may have

   led him to agree to Jennifer’s demands and obtain a speedy end to his marriage. See In re Zerbo,

   397 B.R. 642, 654 (Bankr. E.D.N.Y. 2008) (“[D]ivorcing parties divide assets for many reasons

   other than achieving economic equivalency. Among these are…the necessity of bringing closure

   to what can be a difficult, expensive, emotional and energy consuming process.”).

          Finally, Jennifer has raised an affirmative defense asserting that a considerable portion of

   the value of the properties is her separate—and not marital—property. As discussed below, this

   affirmative defense raises questions of material fact that cannot be resolved on summary

   judgment. If accepted, of course, this affirmative defense would substantially reduce the value

   of Pawel’s interest in the properties and render more equivalent the consideration exchanged in

   the final judgment of divorce.

          3. Good Faith

          A demonstration of fair consideration also requires the transferee—here, Jennifer—to

   establish that she received the property in good faith. Pergament as Tr. of Estate of Barkany v.

   Marina Dist. Dev. Co., LLC, 2018 WL 5018654, at *13 (E.D.N.Y. Oct. 15, 2018). “[T]he

   statutory requirement of ‘good faith’ is satisfied if the transferee acted without either actual or

   constructive knowledge of any fraudulent scheme.” HBE Leasing Corp. v. Frank, 48 F.3d 623,

   636 (2d Cir. 1995). In addition,

          [a] lack of good faith can be established by one of the following factors: (i) a lack
          of honest belief in the propriety of the transfer in question; (ii) an intent to take
          unconscionable advantage of others; or (iii) an intent to, or knowledge of the fact
          that the activities in question will hinder, delay, or defraud others.



                                                     27
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 28 of 36 PageID #: 2517




   Geo-Grp. Commc’ns, Inc. v. Chopra, 2018 WL 3632498, at *7 (S.D.N.Y. July 30, 2018)

   (internal quotation marks and citation omitted). Implicit in each of these factors is the suggestion

   that the transferee was conspiring with the debtor rather than receiving property to which he or

   she was entitled in satisfaction of an antecedent debt.

           Here, as demonstrated above, material issues of fact remain as to whether Jennifer

   received the transferred properties in the good faith belief that she was legitimately entitled to

   them. See Marine Midland Bank-N.Y. v. Batson, 332 N.Y.S.2d 714, 718 (N.Y. Sup. Ct. 1972)

   (“There seems…no overriding policy for favoring commercial creditors over the separated wife

   who is another type of creditor and no less deserving of protection.”). Simply put, even if

   Jennifer acted to protect the properties from the judgment creditors in the Gortat litigation, that

   would not necessarily constitute bad faith.

           I note as well that the Second Circuit has “discouraged efforts ‘to assert lack of good

   faith’ as an ‘independent ground’ for voiding transactions.” Pergament as Tr. of Estate of

   Barkany, 2018 WL 5018654, at *13 (citing HBE Leasing Corp. 48 F.3d at 636). Rather, noting

   that “[g]ood faith is an elusive concept in New York’s constructive fraud statute,” the Circuit has

   concluded that “bad faith does not appear to be an articulable exception to the broad principle

   that ‘the satisfaction of a preexisting debt qualifies as fair consideration for a transfer of

   property.’” In re Sharp, 403 F.3d at 54.

           For all these reasons, I respectfully recommend denying plaintiff’s motion for summary

   judgment under Section 273-a because material questions of fact remain as to whether the

   property transfers were supported by fair consideration.




                                                     28
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 29 of 36 PageID #: 2518




           B. DCL § 276

           “Even where fair consideration is given in exchange for the debtor’s property, a transfer

   may be fraudulent…if it is marked by ‘actual fraud,’ that is, if it is made ‘with actual intent, as

   distinguished from intent presumed in law, to hinder, delay, or defraud either present or future

   creditors’” in violation of DCL Section 276. HBE Leasing, 48 F.3d at 633–34. Actual fraud

   must be demonstrated through clear and convincing evidence. Id. at 639. Courts may, though,

   “infer fraud from the circumstances surrounding the transaction, commonly referred to as the

   badges of fraud.” Ross Prod. Div., 2007 WL 9710316, at *3 (internal quotation marks and

   citation omitted). Apart from inadequate consideration, these “badges” include:

           (i) transfers to relatives or close friends of the transferor; (ii) suspicious timing of
           the transfers or transfers that are unusual or hasty; (iii)…(iv) whether the transfers
           rendered the transferor insolvent; and (v) the transferor’s retention of possession,
           benefit, or use of the property transferred.”

   Id. at *3–4 (quoting Aaron v. Mattikow, 225 F.R.D. 407, 413 (E.D.N.Y. 2004)). The focus under

   DCL Section 276 is on the intent of the transferor—here, Pawel. In re Chin, 492 B.R. 117, 130

   (Bankr. E.D.N.Y. 2013).

           Clearly, as plaintiff points out, there are compelling badges of fraud here: the interests in

   the properties were transferred from one spouse to the other, the transfers took place right after

   the jury verdict imposing liability on the defendants in Gortat, Pawel continued to reside at

   Spencertown,10 and Pawel was no doubt aware at the time of the transfers of the claims against

   him in Gortat and his inability to pay the judgment that would soon be entered. Plaintiff further

   attempts to show that defendants’ divorce was motivated by an intent to defraud creditors rather

   than by genuine marital difficulties by citing deposition testimony given by Jennifer’s mother,


   10
      Jennifer and Pawel acknowledged in deposition testimony that they “are at the same address” and that Pawel was
   living at Spencertown from the middle of 2016 until 2018, the time of the deposition. Jennifer Dep. Excerpt at
   139:9-11; Pawel Dep. Excerpt at 95:22–96-2.


                                                          29
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 30 of 36 PageID #: 2519




   Gesine Krogh, in which she states that she was surprised by Jennifer’s divorce and did not learn

   of the couple’s marital problems until after the divorce took place. See Pl.’s Mem. Supp at 10, n.

   6; Krogh Dep. at 103:2-25.

          Whether Pawel and Jennifer genuinely sought to dissolve their marriage at or about the

   time of the jury verdict in Gortat is a question of fact that cannot be resolved on summary

   judgment. Jennifer’s decision not to share her marital difficulties with her mother is hardly

   conclusive proof that those difficulties were conjured rather than real. Likewise, Pawel’s

   continued presence at Spencertown does not irrefutably prove fraudulent intent; the presence of a

   guest house on the property and the couples’ claim that Pawel’s presence is intended to help

   guide their troubled son raises a question of fact with respect to Pawel’s state of mind.

          Finally, it appears that Jennifer, who apparently came from an affluent family, was in a

   far better position than Pawel to provide for the couple’s children. This, combined with the

   questions of fact regarding her separate property affirmative defense (discussed below), suggest

   that Pawel may have transferred his interests in the properties to ensure the well-being of his

   children and in acknowledgement of the fact that Jennifer’s family wealth was the means with

   which the properties were acquired in the first place. As at least one court has noted, “wishing to

   provide for one’s family is not the same thought as intending to hinder creditors.” In re Lindsay,

   2010 WL 1780065, at *13.

          Plaintiff argues that his motion for summary judgment should be granted because similar

   facts led the court to set aside conveyances as fraudulent in Matter of Russo, 1 B.R. 369 (Bankr.

   E.D.N.Y. 1979). Pl.’s Mem. Supp. at 10–11. The holding in Russo, though, was based on facts

   found after a trial was held. See, e.g., 1 B.R. at 375 (referencing testimony of the bankrupt given




                                                    30
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 31 of 36 PageID #: 2520




   on cross-examination by the trustee’s counsel). The decision accordingly offers no support for

   granting summary judgment in a case where material facts are in dispute.

          For all these reasons, I respectfully recommend denying plaintiff’s motion for summary

   judgment under Section 276.

          C. Separate Property Affirmative Defense

          Finally, plaintiff moves for summary judgment dismissing Jennifer’s separate property

   affirmative defense. I respectfully recommend denying this aspect of plaintiff’s motion as well.

           “[T]o challenge the legal sufficiency of an affirmative defense—on which the defendant

   bears the burden of proof at trial,” plaintiff must show that there is an absence of evidence as to

   an essential element of the defense. Nw. Mut. Life Ins. Co. v. Fogel, 78 F. Supp. 2d 70, 73

   (E.D.N.Y. 1999) (quoting Fed. Deposit Ins. Corp. v. Giammettei, 34 F.3d 51, 54 (2d Cir. 1994)).

   Though “whatever evidence there is to support an essential element of an affirmative defense

   will be construed in a light most favorable to the non-moving defendant, there is ‘no express or

   implied requirement in Rule 56 that the moving party support its motion with affidavits or other

   similar materials negating the opponent’s claim.’” Giammettei, 34 F.3d at 54 (quoting Celotex

   Corp. v. Catrett, 477 U.S. 317, 323 (1986)). If the movant is able to satisfy its burden, “the

   opposing party must come forward with specific evidence demonstrating the existence of a

   genuine dispute of material fact.” LEGO A/S v. Best-Lock Constr. Toys, Inc., 404 F. Supp. 3d

   583, 593 (D. Conn. 2019) (quoting Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011)).

          Jennifer argues the value of the properties transferred to her cannot include her “separate

   property,” which consists of the Hillsdale property and a portion of the value of the Brooklyn

   property. Defs.’ Mem. Opp. at 4, 7, 10. “Separate property” is defined under New York law as

   “property acquired before marriage or property acquired by bequest, devise or descent, or gift




                                                    31
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 32 of 36 PageID #: 2521




   from a party other than the spouse.” N.Y. Dom. Rel. § 236(B)(1)(d)(1). Marital property, in

   contrast, is defined as “all property acquired by either or both spouses during the marriage” and

   before entering into a separation agreement or filing for divorce. N.Y. Dom. Rel. § 236(B)(1)(c).

   In the course of a divorce, marital property is “distributed equitably between the parties,” while

   separate property “shall remain such.” N.Y. Dom. Rel. § 236(B)(5)(b)–(c).

          Under New York law, property acquired during marriage is presumed to be marital

   property. Tsigler v. Kasymova, 73 A.D.3d 1159, 1159–60 (2d Dep’t 2010). Thus, the use of

   separate property to provide a down payment for the purchase of property does not necessarily

   protect that property from equitable distribution. “Even where one spouse contributed monies

   derived from separate property toward the acquisition of the marital residence, this has not

   precluded its classification of marital property where the other spouse made economic or other

   contributions to the residence and the marriage.” Fields v. Fields, 15 N.Y.3d 158, 166 (N.Y.

   2010). Separate property brought into a marriage may also become marital property through

   actions of the titled spouse such as “depositing otherwise separate funds into a joint marital

   account and utilizing them for marital expenses.” Spera v. Spera, 71 A.D.3d 661, 664 (2d Dep’t

   2010). Generally, though, a spouse who provides separate property to make a down payment or

   to maintain real property will be awarded a credit for the separate property contribution before

   equitable distribution of the remaining value of the asset. Fields, 15 N.Y.3d at 167; Beardslee v.

   Beardslee, 124 A.D.3d 969, 969 (3d. Dep’t 2015). The credit will ordinarily include

   appreciation, or “the increase in value of separate property,” unless “such appreciation is due in

   part to the contributions or efforts of the other spouse.” N.Y. Dom. Rel. § 236(B)(1)(d)(3).

          Here, the extent of Jennifer’s separate property remains, at a minimum, an open question

   of fact. Defendants have presented uncontradicted sworn statements that the couple relied on




                                                   32
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 33 of 36 PageID #: 2522




   Jennifer’s separate family resources to raise the $70,000 used to purchase Hillsdale. Jennifer

   Aff. ¶¶ 25–29. Jennifer further asserts that her separate property was the source of the $80,000

   down payment used to acquire the Brooklyn property; at the time, Jennifer was a photographer

   making $30,000–$40,000 a year and Pawel was a construction worker trying to start his own

   business, suggesting that neither had sufficient income to provide the down payment without the

   help of Jennifer’s separate family funds. Jennifer Aff. ¶¶ 4–10; Pawel Aff. ¶ 13; Complete Dep.

   Of Pawel Capalaat 158:8-13, Dkt. 77-12. In addition, Jennifer has submitted receipts from

   renovations made to the Brooklyn property from 1996 to 2005. Receipts, Dkt. 77-6. Though the

   receipts do not paint a clear—or even consistent—picture, there are enough receipts bearing

   Jennifer’s signature and checks drawn on an account in her name alone to allow a finder to

   conclude that at least some of the renovations to the Brooklyn property were funded with

   Jennifer’s separate property. See, e.g., Receipts11 at 38, 41, 50, 55, 65, 116. While the Brooklyn

   deed was in both spouses’ names, see Deeds at 3–4, this fact does not foreclose the possibility

   that Jennifer may be entitled to a separate property credit. See Rosenberg v. Rosenberg, 145

   A.D.3d 1052, 1055 (2d. Dep’t 2016) (awarding spouse a separate property credit for her

   contribution to the down payment used to purchase the marital home even though the home was

   titled in both spouses’ names).

              Plaintiff stresses that, in the context of New York divorce proceedings, “[w]hen an asset

   is acquired during the marriage, the party’s own testimony that the source of the funds used to

   acquire it are premarital or separate property, without more, is insufficient to overcome the

   presumption that the property is marital property.” Marshall v. Marshall, 91 A.D.3d 610, 611

   (2d Dep’t 2012); see also Pl.’s Mem. Supp. at 19–20. Here, Jennifer has presented more than her



   11
        The page numbers are not included in the document but refer to the PDF filed on ECF, Dkt. 77-6.


                                                             33
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 34 of 36 PageID #: 2523




   own testimony; Pawel’s testimony corroborates her own, as do the checks for renovation

   expenses drawn on Jennifer’s own account. In any event, review of a summary judgment motion

   in a fraudulent conveyance action presents considerations different from those in a divorce

   proceeding. The question before the Court is not how to distribute the property equitably

   between two divorcing spouses, but whether there are genuine questions of material fact with

   respect to Jennifer’s separate property defense.

               Thus, I respectfully recommend denying plaintiff’s motion for summary judgment as to

   Jennifer’s separate property affirmative defense.

        III.      Defendants’ Cross-Motion for Summary Judgment

               Lastly, I recommend denying defendants’ cross-motion for summary judgment. In cross-

   moving for summary judgment, defendants make two principle arguments: 1) that Pawel

   received “reasonably equivalent value” for the transfers; and 2) that, even if he did not receive

   “reasonably equivalent value,” the defendants’ settlement agreement as incorporated by the state

   divorce judgment conclusively establishes that he received “reasonably equivalent value” for the

   transfers since there was no extrinsic fraud or collusion.12 Defs.’ Mem. Supp. at 10, 15. As an

   initial matter, “[f]air consideration” under New York’s DCL and “reasonably equivalent value”

   under the Bankruptcy Code, Section 548(a)(1)(B)(i), “have substantially the same meaning.” In

   re Akanmu, 502 B.R. 124, 131 (Bankr. E.D.N.Y. 2013).

               Defendants’ first argument fails for the same reasons that plaintiff’s argument under DCL

   Section 273-a fails. See Section II(A). The material issues remaining as to the value exchanged




   12
      In making this argument, defendants overstate the law in Zerbo, essentially taking the position that a divorce
   judgment and consistent testimony from alleged co-conspirators insulates transfers from avoidance. See Defs.’
   Mem. Supp. at 17–19. Yet, “the dissolution of marriage was certainly never intended to be a vehicle to [a]ffect a
   fraudulent end, or to transmute that which would otherwise be fraudulent into something lawful.” United States v.
   Barrier Indus. Inc., 991 F. Supp. 678, 681 (S.D.N.Y. 1998) (internal quotation marks omitted).


                                                           34
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 35 of 36 PageID #: 2524




   between Jennifer and Pawel prevent the court from finding on summary judgment that the

   transfers were supported by “fair consideration” or “reasonably equivalent value.” This result is

   especially clear when drawing all reasonable inferences in the plaintiff’s favor; in this light, a

   reasonable finder could easily conclude based on the suspect timing of the property transfers that

   Jennifer did not act in good faith.

          The second argument fails for the same reasons plaintiff’s argument under DCL Section

   276 fails. To support their contention that a division of marital assets conclusively establishes

   reasonable value, defendants rely on In re Zerbo. See Defs.’ Mem. Supp. at 15. But Zerbo states

   that a divorce decree conclusively establishes reasonably equivalent value only absent extrinsic

   fraud or collusion. 397 B.R. at 654. Here, genuine issues of fact remain as to whether the

   transfers were actually fraudulent and whether Pawel colluded with Jennifer to conjure a divorce

   agreement that would shield the couple’s joint assets from Pawel’s creditors. Specifically, the

   existence of several badges of fraud, including the intra-family transfer, the timing of the

   conveyances immediately following the jury verdict, Pawel’s continued presence at the marital

   home, and the modification of the couple’s divorce decree five years after the fact and apparently

   to further their position in this litigation, precludes summary judgment in defendants’ favor.

          Defendants also contend they are entitled to summary judgment on Jennifer’s separate

   property affirmative defense because “the testimony of the divorcing parties is undisputed.”

   Defs.’ Mem. Supp. at 5. In support of this contention, defendants rely on Robertson v.

   Robertson, 186 A.D. 124 (2d Dept. 1992). In Robertson, however, the two spouses were

   adversaries in their own divorce proceeding, and their agreement with respect to the wife’s

   separate property was accordingly unopposed. Here, of course, plaintiff contends that Pawel and




                                                    35
Case 1:17-cv-03434-ILG-SMG Document 100 Filed 08/06/20 Page 36 of 36 PageID #: 2525




   Jennifer worked together to defraud Pawel’s creditors. Defendants’ reliance on Robertson is

   therefore misplaced.

             For all these reasons, I respectfully recommend that the defendants’ cross-motion for

   summary judgment be denied.

                                                     CONCLUSION

             For the reasons stated above, I respectfully recommend that the parties’ cross-motions for

   summary judgment be denied in all respects.

             Any objections to the recommendations made in this Report must be made within

   fourteen days after filing of this Report and Recommendation and, in any event, on or before

   August 20, 2020. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). Failure to file timely

   objections may waive the right to appeal the District Court’s order. See Small v. Sec’y of Health

   & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (discussing waiver under the former ten-day

   limit).

                                                                         /s/
                                                                  STEVEN M. GOLD
                                                                  United States Magistrate Judge

   Brooklyn, New York
   August 6, 2020




   U:\#ECC 2019-2020\17-cv-3434 Pereira, Chap 7 v. Capala et al\Pereira 17-cv-3434 FINAL RR.docx




                                                            36
